"I have this day transferred to Thomas O. Dwyer a note of ArthurLawrence for ninety-five dollars, dated the 30th day of August last, and payable the 5th of September, 1826, which note I guarantee unto the saidThomas O. Dwyer, or his assigns, for value received. Witness my hand and seal, 12 October, 1826.
"HENRY G. CUTLER."
On the trial it was objected on the part of the defendant that a justice of the peace had no jurisdiction of the subject. The objection was overruled by his Honor, Judge Martin, and a verdict being returned for the plaintiff, and judgment entered accordingly, the defendant appealed.
The case was submitted without argument by Gaston for the plaintiff. No counsel for the defendant.
The act of 1820, extending the jurisdiction of justices to $100, does not embrace this case. The words are, "bonds, notes, and liquidated accounts." This is a guaranty under seal, on which the sole remedy is by an action of covenant, in which damages would be recovered for the nonperformance of the guaranty.
It was certainly not the design of the act that magistrates should have jurisdiction of a case in which questions are likely *Page 199 
to arise which it would be difficult for them to settle. The construction of a guaranty, the extent of the obligation imposed by it, and the degree of diligence which, under the circumstances of the case, the plaintiff is bound to use, require the consideration of a jury, aided by a court qualified to instruct them. There ought to be a new trial.
PER CURIAM. Judgment reversed.